Citation Nr: 0024638	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-05 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
closed head injury, to include a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel




INTRODUCTION

The veteran had active service from December 1972 to August 
1973.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied service connection 
for a back disorder and residuals of a closed head injury, to 
include a psychiatric disorder.  


FINDINGS OF FACT

1.  There is no medical evidence of record of a nexus between 
a currently diagnosed back disorder and the veteran's period 
of active service.

2.  The evidence of record suggests a nexus between residuals 
of a closed head injury, to include a psychiatric disorder 
and the veteran's period of active service.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for residuals of a closed head injury, to include a 
psychiatric disorder, is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he is entitled to service connection 
for a back disorder and for the residuals of a closed head 
injury to include a psychiatric disorder.  The VA may pay 
compensation for "disability resulting from personal injury 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty in the active military, naval or air service."  
38 U.S.C.A. § 1110 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented well-grounded claims for service 
connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Entitlement to service connection for a back disorder.

The veteran does not specify how he injured his back, or how 
his back disorder is related to his period of active service, 
and service medical records are entirely negative for 
complaints of or a diagnosis of a back disorder.  Post-
service medical records show that the veteran was afforded a 
VA examination in December 1997.  At that time, x-rays of the 
lumbosacral spine revealed mild anterior wedging of the L2 
vertebral body, which was described as possibly being related 
to previous trauma or which could be a congenital defect.  
The veteran was diagnosed with chronic low back pain with 
mild loss of range of motion and moderate radiculopathy.  The 
examiner did not provide an opinion linking the veteran's 
current back disorder to his period of active service. 

Even though the veteran has submitted evidence to show that 
he has a current back disorder, he has not submitted any 
medical evidence linking his current back disorder to his 
period of active service.  While the veteran clearly believes 
that his disorder is related to his period of active service, 
the veteran, as a lay person is not competent to offer an 
opinion that requires medical expertise, such as the 
underlying cause of his back disorder.  See Brewer v. West, 
11 Vet. App. 228, 234 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of such evidence, the 
veteran has not submitted a well-grounded claim for service 
connection and his claim must be denied on this basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground his 
claim for service connection.  Should the veteran obtain such 
evidence, he may request that the RO again consider his claim 
for service connection.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997) (per curiam).

Entitlement to service connection for residuals of a closed 
head injury, to include a psychiatric disorder.

The veteran also contends that he is entitled to service 
connection for residuals of a closed head injury to include a 
psychiatric disorder.  Specifically, the veteran alleges that 
he was discharged from the United States Army after being hit 
in the head with a rifle when his formation fell.  

The veteran's service medical records show that he was seen 
in January 1973 for treatment for an abrasion of the scalp as 
a result of sustaining a trauma to the head.  He underwent a 
neurological evaluation due to what was described as an 
episodic behavior disorder of a two-year duration, manifested 
by occasional attacks of erratic behavior with retrograde 
amnesia.  It was indicated that the veteran had a family 
history of epilepsy, and the veteran was noted to have a 
childhood history reminiscent of petit mal seizures.  During 
the evaluation, the veteran reported experiencing violent 
outbursts, during which he had wrecked a bathroom, damaged a 
car and attempted to strangle a friend.  The veteran stated 
that he was quick to anger and then he would punish himself 
by destroying his own property.  He indicated that his 
grandmother had a history of convulsions.  He was given a 
provisional diagnosis of "rule out temporal lobe epilepsy" 
and he underwent an electroencephalogram.  It is not clear 
that a definitive diagnosis was given at that time.  In a 
July 1973 Report of Medical History, the veteran indicated 
that he experienced depression and/or excessive worry and 
also had nervousness.  A July 1973 Report of Medical 
Examination reflects that the veteran had a severe explosive 
personality disorder.  The veteran was discharged from 
service in July 1973 due to unsuitability based on 
substandard conduct and performance of duty.   

The veteran was afforded a VA Mental Disorders examination 
and a VA Brain and Spinal Cord examination in January 1998.  
The VA Mental Disorders examination report reflects that the 
veteran reported that since sustaining a head injury in 
service, he had not been able to do anything.  The examiner 
indicated that the veteran's claims file and service medical 
records were not available for review.  The available records 
showed that the veteran may have had a behavior problem 
during service, but did not document an in-service head 
injury.  The examiner stated that "[w]ithout careful review 
of service medical record[s], there is no way of verifying 
the veteran's claim of injury while in service.  At the 
present time, there is no evidence for any medical treatment 
in the C-file."  The veteran was diagnosed with dementia, 
not otherwise specified, early onset and assigned a global 
assessment of functioning score of 42.  The examiner noted 
that the veteran appeared vocationally impaired and unable to 
work or to care for himself adequately.

The VA Brain and Spinal Cord examination report shows that 
the veteran reported being hit in the left side of the head 
with the butt of an M-16 rifle which rendered him 
unconscious.  The veteran indicated that he has little 
recollection of what happened immediately thereafter.  The 
veteran reported that he was unable to return to duty or to 
work because his "head did not work right."  The veteran 
also complained of frequent pain on the left side of his 
head, which radiates to his left eye and he complained of 
frequent, intense headaches.  An MRI of the brain was normal.  
The examiner indicated that the veteran's service medical 
records and claims folder were not available for review.  The 
examiner stated that it was unlikely that the veteran had a 
structural disease of the nervous system and that it was more 
likely that the veteran has a personality disorder. 

In Hensley v. West, No. 99-7029 (FED. CIR. May 12, 2000), the 
Federal Circuit Court reemphasized that,

[t]he well-grounded claim requirement, 
then, serves a 'gatekeeping' function in 
the claims process.  By weeding out 
claims that are so lacking in merit that 
benefits cannot possibly be awarded, 
regardless of what assistance the DVA may 
be able to provide, the well-grounded 
claim requirement helps prevent the waste 
of valuable DVA resources.  In this way, 
it is analogous to Federal Rule of Civil 
Procedure 12(b)(6), which serves a 
similar function in civil litigation 
(citations omitted).  

*  *  *  *
As discussed above, the function of the 
requirement that a claimant establish 
that a claim is well grounded is, with 
regard to claims that are potentially 
meritorious, to trigger the DVA's duty to 
assist, and, conversely, to avoid 
triggering the duty to assist for claims 
that are totally lacking in merit.  This 
function dictates that the threshold for 
the standard, the claimant's burden of 
persuasion, be low, as a high threshold 
risks the elimination of potentially 
meritorious claims, which would undermine 
the entire veteran-friendly nature of the 
veterans claim system (emphasis added).  

In the present case, the veteran's service medical records 
show that he sustained a head trauma in service and that he 
was shown to have intermittent angry outbursts with a history 
of petit mal seizures as a child.  It was also indicated that 
he had a severe explosive personality.  Further, the veteran 
has a current diagnosis of dementia, early onset and the VA 
examiner noted in the January 1998 VA examination report that 
at the time of the examination service medical records were 
not available to confirm whether the veteran sustained an in-
service head trauma.  Further, the examiner specifically 
opined that without careful review of service medical 
records, it was not possible to confirm whether the veteran 
sustained a head injury.  In this regard, the examiner's 
statements seem to indicate that such an in-service head 
trauma could potentially have resulted in the veteran's 
current symptomatology.  Moreover, it appears that had the 
examiner been apprised of all relevant facts in this case, a 
more thorough and accurate diagnosis as well as a discussion 
of a definitive etiology of the veteran's current 
symptomatology could have been provided.  

Accordingly, in light of the medical evidence of record and 
with deference to the clarification of the well-grounded 
standard set forth in Hensley, the Board concludes that the 
veteran's claim of entitlement to service connection for 
residuals of a closed head injury to include a psychiatric 
disorder is well grounded.  The veteran was shown to have 
sustained an in-service head trauma, he has a current 
diagnosis of dementia and the medical evidence of record 
suggests that the veteran's current symptoms could be the 
result of his in-service head trauma.  To this extent, the 
veteran's appeal is granted.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for a back disorder is 
denied.

The claim for service connection for residuals of a closed 
head injury to include a psychiatric disorder is well 
grounded, and the appeal to this extent is granted. 


REMAND

While the veteran's claim of entitlement to service 
connection for residuals of a closed head injury to include a 
psychiatric disorder is well grounded, the Board is not 
satisfied that all relevant facts pertaining to this well-
grounded claim have been properly and sufficiently developed 
in accordance with VA's duty to assist.  38 U.S.C.A. § 
5107(a).  Specifically, the Board is of the opinion that in 
order to assist in the evaluation of the veteran's claim for 
service connection, the veteran should be afforded a thorough 
VA examination with a complete copy of his service medical 
records being made available to the examiner.  

Further, in his notice of disagreement dated in March 1999, 
the veteran indicates that he has been seen on a continuous 
basis at the Harry S. Truman Memorial Veterans Hospital in 
Columbia.  He also states that he began treating with a 
mental health vocational rehabilitation specialist in 
September 1997.  These records are not currently of record.  
While this claim is in remand status, the RO should attempt 
to obtain these records.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this case is REMANDED for 
the following action:

1.  The RO should contact the veteran and 
discern whether the veteran has received 
any treatment from a VA medical facility 
or a private healthcare provider for 
residuals of his closed head injury, 
including any psychiatric disorders since 
being discharged from his period of 
active service.  If so, the RO should 
obtain and associate with the claims file 
any outstanding treatment records which 
have not been previously obtained.  In 
addition to any other records identified 
by the veteran, the RO should obtain 
treatment records from the Harry S. 
Truman Memorial Veterans Hospital as well 
as vocational rehabilitation records 
identified in his March 1999 notice of 
disagreement. 

2.  The veteran should then be afforded 
thorough VA neurological and psychiatric 
examinations to determine the exact 
nature, extent, and diagnosis(es) of any 
current residuals of a closed head injury 
to include any psychiatric disorders.  
The examiner(s) must review the claims 
folder, including all of the veteran's 
service medical records, prior to the 
examination.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner(s) should be conducted.  In 
light of the evidence of record, the 
substance of which is substantially set 
forth above, the examiner is requested to 
give an opinion as to (1) whether the 
veteran currently has any residuals of a 
closed head injury to include any 
psychiatric disorders, and (2) whether it 
is at least as likely as not that any 
current residuals and/or disorder(s) 
is/are related to the veteran's period of 
active service.  The complete rationale 
for each opinion expressed should be set 
forth, and must specifically include a 
diagnosis, or absence of a diagnosis. 

3.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the requests set forth 
in this REMAND, and, if not, the RO 
should implement corrective procedures.

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for a closed head disorder, to 
include a psychiatric disorder in light 
of all pertinent evidence and all 
applicable laws, regulations, and case 
law.

5.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
review.








The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
However, no action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

